     Case 2:20-cv-11044-DMG-SK Document 24 Filed 02/02/21 Page 1 of 1 Page ID #:77



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10

11

12   George Jones,                                 Case No.: CV 20-11044-DMG (SKx)
13                  Plaintiff,
                                                   ORDER RE DISMISSAL OF ACTION
14       v.                                        WITH PREJUDICE [23]
15   Sunny Chin, an Individual; Yula Chin, an
     Individual; Saela Chin, an Individual;
16   and Does 1-10,
17                  Defendants.
18

19

20            Pursuant to Fed. R. Civ. P. 41 and Plaintiff’s Notice of Dismissal [Doc. # 23], and
21   good cause appearing,
22            IT IS ORDERED THAT:
23            Plaintiff George Jones’s action against Defendants Sunny Chin, Yula Chin, and
24   Saela Chin is dismissed with prejudice. The parties will be responsible for their own
25   respective fees and costs.
26
     DATED: February 2, 2021                        __________________________________
27
                                                    DOLLY M. GEE
28                                                  UNITED STATES DISTRICT JUDGE

                                                   1
